Citation Nr: 1728538	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  00-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.   Entitlement to a compensable rating for service-connected bilateral hearing loss on an extraschedular basis.

2.   Entitlement to a rating in excess of 10 percent for service-connected tinnitus on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1963 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO that denied a compensable rating for the service-connected bilateral hearing loss disability and a rating in excess of 10 percent for the service-connected tinnitus.

These matters were previously before the Board in September 2014 and February 2015.  A review of the record reveals that referral to the Director of Compensation and Pension Service for extraschedular consideration has been accomplished.  Therefore, there has been substantial compliance with the Board's February 2015 remand directives and these matters are properly before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.   The Veteran's schedular rating is commensurate with his average earning capacity impairment due exclusively to his service-connected hearing loss.

2.   The Veteran's schedular rating is commensurate with his average earning capacity impairment due exclusively to his service-connected tinnitus. 


CONCLUSIONS OF LAW

1.   The criteria for an extraschedular rating under 38 C.F.R. § 3.321 for bilateral hearing loss are not met.  38 C.F.R. § 3.321(b)(1) (2016).

2.   The criteria for an extraschedular rating under 38 C.F.R. § 3.321 for tinnitus are not met.  38 C.F.R. § 3.321(b)(1).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Consideration

The Veteran was denied an increased schedular rating for his tinnitus and hearing loss in a February 2015 Board decision.  The Board then remanded the issue of an extraschedular evaluation to the RO, since it (the Board) is not authorized to enter conclusions on the question in the first instance.  In a March 2017 decision, the Director of Compensation Service, to whom the matter was referred, concluded an extraschedular rating was not warranted.  The case is now back before the Board.  

The Veteran contends that he is entitled to consideration for an extraschedular rating for his bilateral hearing loss and tinnitus.  Specifically, he believes that because VA gave him hearing aids, he should be entitled to at least the compensable rating for hearing loss.  He additionally contends that he has pain in his ears and had ear fungus in service.  He also generally contends he is entitled to a higher rating for his tinnitus.

The Veteran is currently service connected for tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated as noncompensable.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1.  In addition, the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Nevertheles, there is little guidance on adjudicating entitlement to extraschedular ratings once the Director has provided the initial review.  In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that the standard for determining entitlement to an extraschedular rating was that such a rating would be commensurate with average earning capacity impairment due exclusively to the service connected disability or disabilities.

In November 2010 the Veteran stated that "there is nothing fair at all with the hearing test that is given at the VA Hospital . . . My problem with hearing is in a crowd or even one on one with a person who is speaking softly . . . [and] I can't make out the words they are saying.  At the testing room at the VA Hospital, I am the only one in the room with no background noise . . . the test to me has no bearing on my individual hearing problem."  He also stated "with the ringing I have in my ears all the time and sometimes worse on different days makes my hearing problem even worse."  He also reported pain in his inner ear that has never been diagnosed.  He asserted that someone has to be "near deaf" to receive a compensable rating for hearing loss.

On VA examination in in May 2014, the Veteran reported difficulty understanding conversations and having to ask people to repeat themselves.

Essentially, it appears the Veteran is unhappy with the rating criteria and feels that he is not being properly compensated for his service-connected hearing loss and tinnitus. 

As to any concerns regarding the adequacy of his VA audiological examinations, because they are done in a sound proof room, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that audiometric testing in sound controlled rooms are adequate testing grounds for rating purposes.  Therefore, the VA examination findings with regard to the Veteran's hearing loss were adequate for rating purposes.

Furthermore, decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999). 

In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA (used for exceptional patterns of hearing impairment), were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  

The VA examinations do not show that the Veteran has an exceptional pattern of hearing impairment or tinnitus.  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  The Veteran's struggle to comprehend verbal conversations in noisy environments is a factor already contemplated in the regulations and rating criteria as defined.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and the record does not show these disabilities caused marked interference with employment or periods of hospitalization.  

The Veteran has provided testimony that he should be compensated for the pain in his ears which he believes is related to service.  On VA examination in July 2013, the Veteran reported intermittent ear pain on either side.  He also reported a longstanding complaint of intermittent disequilibrium, which tended to occur with the ear pain.  The examiner opined that overall, it is at least as likely as not that the Veteran's ear pain represents Meniere's disease and that it is less likely than not related to military service due to the long time interval between the condition becoming apparent and the end of his service.  The examiner noted that the Veteran had several episodes of right otitis externa in the 1970's (after service) with one documented episode of right ear pain in service, but this did not remain chronic and the examiner considered it unlikely current symptoms were related to those remote findings.  The examiner also did not attribute otitis externa or any current Meniere's disease to the Veteran's service-connected hearing loss or tinnitus.  Therefore, the Board cannot consider these symptoms in determining the appropriate rating for the Veteran's hearing loss or tinnitus.  They have been attributed to disability which is not a service-connected.

Importantly, the Veteran has not indicated that his hearing loss or tinnitus prevent him from working.  He has indicated that it impacts his ability to work because it makes it hard for him to hear conversations; however, the evidence indicates that the current noncompensable rating for hearing loss and 10 percent rating for tinnitus, appropriately addresses the functional impact the Veteran's disabilities have. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  This is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The correct focus in determining whether a extraschedular rating is warranted is whether the service connected disabilities have combined impact that is greater than the combined schedular rating.  Cantrell v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 537 (Apr. 18, 2017).  Here, the Veteran has reported little in the way of impairment from the hearing loss or tinnitus.  There is no question that the Veteran's hearing loss and tinnitus causes him to ask people to repeat themselves, and, the Board recognizes that the Veteran feels the rating schedule is unfair; however, the rating schedule controls unless an unusual disability picture has been demonstrated.  That is not the case here.  

In short, the record fails to show that the disabilities on appeal cause impairment over and above that which is contemplated in the combined schedular rating of 10 percent.  The Veteran's symptoms of pain and otitis externa are not related to his hearing loss.  The Board therefore has determined that entitlement to an extraschedular rating under 38 C.F.R. § 3.321 for bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis is denied.

Entitlement to a rating in excess of 10 percent for tinnitus on an extraschedular basis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


